Case 5:21-cv-00107-AFM Document 20 Filed 08/17/21 Page 1 of 1 Page ID #:523




  1                            UNITED STATES DISTRICT COURT
  2                        CENTRAL DISTRICT OF CALIFORNIA                 JS-6
  3
                                    EASTERN DIVISION
  4
  5
  6   LANA MARIE GOBER,                               ) No. 5:21-cv-00107-AFM
                                                      )
  7          Plaintiff,                               )
                                                      ) [PROPOSED] JUDGMENT
  8                 v.                                )
                                                      )
  9                                                   )
      KILOLO KIJAKAZI, Acting                         )
 10   Commissioner of Social Security,                )
                                                      )
 11                                                   )
      Defendant.                                      )
 12                                                   )
                                                      )
 13                                                   )
                                                      )
 14
 15         Based on the parties’ joint stipulation to voluntary remand pursuant to
 16   sentence four of 42 U.S.C. § 405(g) and to entry of judgment and based on the
 17   order remanding, THE COURT ADJUDGES AND DECREES that judgment is
 18   entered for Plaintiff.
 19
 20
 21
      Date: 8/17/2021                  ____________________________________
                                           HON. ALEXANDER F. MACKINNON
 22                                        United States Magistrate Judge
 23
 24
 25
 26
 27
 28




                                              -1-
